DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a national phase application under 35 U.S.C. § 371 of International Patent Application No. PCT/CN2017/119249, tiled on Dec. 28, 2017. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on June 26, 2020 and March 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated August 8, 2020. Claims 21-26 have been cancelled. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 


Claim Objections
6.	Claims 12-19 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 12, it recites, “User equipment comprising a processor and a storage device for storing computer executable instructions that, when executed by the processor, cause the processor to: 
a monitor a channel bearing the HARQ information on a target time domain unit; 

…”
The examiner objects the usage of the term “a monitor a channel” as indicated in italics above and suggests amending it to “[[a ]]monitor a channel,” so the claim language flows better.
Claims 13-19 are objected to since they all depend from claim 12.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 9, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0332358).
Regarding claim 9, Part et al. teach the method for transmitting hybrid automatic repeat request (HARQ) information that is applied to a base station (paragraphs [0090] lines 1-20 & [0295] lines 1-10; Examiner’s Notes: LTE eNB 320 depicted in FIG. 5 of the prior art teach the limitation of “a base station;” the HARQ indication information in the prior art teaches the limitation of “hybrid automatic repeat request (HARQ) information” in the instant application), the method comprising: 
receiving uplink data sent by user equipment (paragraph [0089] lines 1-3; Examiner’s Notes: UE 310 depicted in FIG. 5 of the prior art teach the limitation of “user equipment;” receiving uplink data, e.g., scheduling request (SR) from UE 310 as shown in operation 510 in FIG. 5 of the prior art teaches the limitation of “receiving uplink data sent by user equipment” in the instant application); 
sending, to the user equipment, a target time domain unit where the user equipment is notified to receive the HARQ information (paragraph [0090] lines 1-9; Examiner’s Notes: the scheduling information in the prior art teaches the limitation of “a target time domain unit;” in fact, sending UE 310 the scheduling information, e.g., in operation 520 shown in FIG. 5, regards to when UE 310 will receive the HARQ indication information in the prior art teaches the limitation of “sending, to the user equipment, a target time domain unit where the user equipment is notified to receive the HARQ information” in the instant application); and 

Regarding claim 11, Part et al. teach the method, further comprising sending a HARQ network temporary identity to the user equipment through one of: 
a radio resource control (RRC) signaling; 
sending a media access control-control element (MAC CE); and
sending a physical laver signaling (paragraph [0078] lines 1-20; Examiner’s Notes: the cell radio network temporary identity (C-RNTI) regards to the HARQ in the prior art teaches the limitation of “a HARQ network temporary identity;” sending information/signaling through a physical downlink control channel in the prior art teaches the limitation of “sending a physical laver signaling;” in fact, sending the cell radio network temporary identity (C-RNTI) regards to the HARQ through a physical downlink control channel in the prior art teaches this limitation in the instant application).  
Regarding claim 20, Part et al. teach the method of claim 9 as presented above.
Part et al. further teach the base station, comprising a processor and a storage device for storing computer executable instructions that, when executed by the .
 
Allowable Subject Matter
10.	Claims 1-8 are allowed. 
11.	Claims 10 is objected to as being dependent upon a rejected base claim 9, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
12.	Claims 12-19 would be allowable if rewritten to overcome the issues under 37 CFR 1.75(c) presented above.  
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Park et al. (US 2017/0332358) and Karaki et al. (US 2019/0342037) are generally directed to various aspects of fusing a 5th-generation (5G) communication for supporting higher data transmission rate beyond a 4th-generation (4G) system with an Internet of things (IoT) technology, wherein a base station generates resource assignment information of an uplink burst including at least two consecutive uplink subframes of an unlicensed band, transmits the resource 
However, in consideration of the preliminary amendment with arguments/remarks filed August 8, 2020, the information disclosure statement (IDS) submitted on June 26, 2020 and March 1, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“demodulating, on the basis of a HARQ network temporary identity notified by a base station, downlink control information borne by the channel in response to determining that the channel is monitored;” and “acquiring the HARQ information from a specified information field of the downlink control information,” in claim 1.
Claim 12 includes similar limitations.
Dependent claims 2-8 and 13-19 are also allowable for incorporating the features recited in the independent claims.

sending the target time domain unit through a scheduling signaling; and in response to determining that a channel bearing the HARQ information is a dedicated HARQ channel, before sending the target time domain unit through the scheduling signaling, the method further comprises: sending a location parameter for determining a location set of the target time domain unit through one of a radio resource control (RRC) signaling, a media access control-control element (MAC CE), and a physical layer signaling,” in combination with other limitation of the claim(s).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Parkvall et al. (US 2017/0331577) is cited to show the wireless device in a fifth-generation wireless communications, that includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations, and transmitting to the wireless communications network according to the identified uplink access configuration;

Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WEI ZHAO/           Primary Examiner, Art Unit 2473